Citation Nr: 1213817	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision.  The Veteran perfected a timely appeal.

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the present appeal.  

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the transcript has been reviewed and is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

At the Veteran's January 2012 Board hearing the Veteran reported that his service-connected hearing loss had worsened in severity since his last VA examination in May 2006.  Since the Veteran has reported that his hearing loss has worsened since the most recent examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination. 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file should be made available to the examiner.  

The audiologist should provide numeric interpretation of any hearing tests/audiograms conducted.  The audiologist should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.  

The audiologist should describe the functional effects caused by the Veteran's hearing disability in his or her final report.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims by evaluating all evidence obtained after the SOC was issued. 

3.  If the benefit sought on appeal remain denied, furnish the Veteran an appropriate supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


